DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on February 3rd 2022 has been entered. Claims 1 and 13 have been amended with claims 1 - 15 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 8 -16, filed February 3rd 2022, with
respect to the rejections of claims 1-15 under 35 U.S.C. §103 have been fully
considered and they are persuasive in part and non-persuasive in part.
Applicant argues that the Fuchs does not teach "the plurality of servers of the distributed database system causes, on a condition that a user-defined function is not included in a request, the accelerator to execute the first task that should be executed by the accelerator included in the query, execute the second task that should be executed by the software included in the query based on the software, and return execution results of at least one of the first task and the second task as a processing result,”
Examiner respectfully agrees that the Fuchs reference does not teach those limitations but submits that the Hara reference is used to teach the limitations as described
Applicant further argues that the amendment included in the claim is not taught by the combined references namely, “on a condition that the user-defined function is included in the request, the plurality of servers of the distributed database system executes the first task and the second task which are not defined by the user-defined function, generates via the accelerator at least one command based on the user-defined function, executes the at least one command, 
Examiner respectfully  disagrees . The Hara references set a flag to “on” or  “off” to determine a condition on whether to service a database request. See Fig. 5 process steps. 
Applicant argues against the combination of Fuchs and Hara in the event the flag is set to “off” processing will stop and therefore access to the DB resource is not be conducted and is simply registered in step 509 as not conducted. Thus, if they were to be combined, if Fuchs received the "NO" result as outlined in step 508 of Hara, Fuchs would stop and not continue on with further processing. 
Examiner respectfully disagrees. In step 509 registering module definition information entry is an action that actually occurs and therefore processing “does not stop” as postulated by applicant. 
Applicant argues that the combined references do not teach the new amendment “and summarizes, as the processing result, an execution of each of the at least one command”
Examiner agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Nakano et al., (United States Patent Number 4918596) hereinafter Nakano

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness
	
Claims 1 – 5, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Fuchs (United States Patent Publication Number 20170046420) hereinafter Fuchs, in view of Hara et al., (United States Patent Number 6789074) hereinafter Hara and in further view of Nakano et al., (United States Patent Number 4918596) hereinafter Nakano
Regarding claim 1 Fuchs teaches an information processing system (Fig. 10 multi-tenant environment [0023]) that executes processing according to an instruction from a client, (Client interface 922 can also serve or send web pages to a client (such as to client application 924), and can receive resource ( or processing) requests, such
as, Hyper-Text Transfer Protocol (HTTP) requests (e.g.,
HTTP Get requests, or HTTP Post requests), or other requests. The terms resource request and processing request can be used interchangeably herein. Client interface 922 can then forward the resource request to application logic 920, which can be logic or software running as a JavaScript application running or executing within script container 916 [0137]) the information processing system  (Fig. 10 multi-tenant environment [0023]) comprising: an application server (Fig. 9, (914) application server [0136]) on which an application that executes the processing according to the instruction from the client is mounted; (Fig. 9, (924) client application for example web browser [0137]) and a distributed database system that distributes and holds data (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141]) by a plurality of servers, (Fig. 10, plurality of application servers 10401 – 1040N [0159]) wherein the distributed database system (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141])  includes the plurality of servers (Fig. 10, plurality of application servers 10401 – 1040N [0159]) on which a processor that operates software (each node (e.g., master nodes and worker nodes) can include a processor, memory, and other related hardware and
software [0141]) used for executing allocated tasks (These assignments can be statically defined before processing begins, or can be dynamically allocated during processing [0047]) and an accelerator (Apache SparkTM [0033]) which is hardware capable of executing some or all types of tasks are mounted, (When using Spark, the java.io.serializable set allows for marshaling and un-marshaling as needed for remote objects, which allows the objects to be distributed to multiple parallel
processors [0059]) the application server (Fig. 9, (914) application server [0136]) generates a query (a processing request or a resource request [0138]) that acquires information used for executing the processing (Application server 914 can generally provide application-related services, such as, for example, providing web pages to one or more client applications, security/authentication, receiving and processing resource requests and other services [0137]) according to the instruction from the client (Client interface 922 can also serve or send web pages to a client (such as to client application 924), and can receive resource ( or processing) requests, such as, Hyper-Text Transfer Protocol (HTTP) requests (e.g., HTTP Get requests, or HTTP Post requests), or other requests. [0137]) from the distributed database system (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141]) and transmits the query (Client interface 922 can then forward the resource request to application logic 920, which can be logic or software running as a JavaScript application running or executing within script container 916 [0137]) to the distributed database system, (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141]) a conversion unit (MapReduce engine [0143]) divides the query (can include a job tracker (not shown) for receiving MapReduce jobs from applications, and dividing a job into a number of tasks (or sub-jobs). [0143]) generated by the application server (Fig. 9, (914) application server [0136]) into a first task executed by the accelerator (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  and a second task executed by the software, (Application logic 920 then issues a read request to the core services to perform a table lookup in the in-memory database system 912 to obtain a user_ID ( or user identification number) associated with the user's name (first name, last name) received in the HTTP request. The core services submit a SQL request to the in-memory database system 912 to obtain the user_ID corresponding to the user's first name and last name. The user_ID is then returned by the in-memory database system 912 to the application logic 920 via the core services. [0155]) see also Fig. 1 Shuffle () procedure (112) as second task [0046]   the plurality of servers (Fig. 10, plurality of application servers 10401 – 1040N [0159]) of the distributed database system(Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141])   causes, when a user-define function (word count task [0065]) see a user defined function with a MAIN routine calling various subroutines e.g. FreeMorphMorphism() and FreeMonoid.inject(), [0066]- [0068] is included in a request, (a processing request or a resource
request [0138])  the accelerator (Apache Spark [0070]) to execute the first task (the java.io.serialzalbe set allows for marshaling and un-marshaling as needed for remote objects which allows the objects to be distributed multiple parallel processors [0059]) that should be executed by the accelerator (Apache Spark [0070])  included in the query, (a processing request or a resource request [0138])  execute the second task (The MapReduce in implemented in Scala, where a Scala program written includes a construction phase when the necessary objects and morphisms are assembled and an execution phase when the morphisms operate on the various objects and create new objects [0051]) that should be executed by the software (Scala as a programming language [0051]) included in the query (a processing request or a resource
request [0138])  based on the software, (Scala as a programming language [0051])    and return execution results (Master node can issue a new set of tasks to each of the worker node where the processing results are stored to cause these worker nodes to write or store the processing results directly to the in-memory dataset system [0144]) of at least one of the first task (the java.io.serialzalbe set allows for marshaling and un-marshaling as needed for remote objects which allows the objects to be distributed multiple parallel processors [0059]) and the second task, (The MapReduce in implemented in Scala, where a Scala program written includes a construction phase when the necessary objects and morphisms are assembled and an execution phase when the morphisms operate on the various objects [0051]) as a processing result (and create new objects [0051])  and the application server (Fig. 9, (914) application server [0136]) receives a processing result (processing results [0144]) of the query (a processing request or a resource request [0138])  obtained based on the execution result (Execution of morphism h returns the same results as first executing morphism f, then executing morphism g. In this way, the morphisms g0 f (read "g after f') "compose into" the morphism. [0035]) of the first task (the java.io.serialzalbe set allows for marshaling and un-marshaling as needed for remote objects which allows the objects to be distributed multiple parallel processors [0059]) and the second task (The MapReduce in implemented in Scala, where a Scala program written includes a construction phase when the necessary objects and morphisms are assembled and an execution phase when the morphisms operate on the various objects and create new objects [0051]) from the distributed database system (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141])
	Fuchs does not fully disclose on a condition that a user-defined function is not included in a request, a condition that the user-defined function is included in the request, the plurality of servers of the distributed database system executes the first task and the second task which are not defined by the user-defined function, generates via the accelerator at least one command based on the user-defined function and executes the at least one command; summarizes, as the processing result, an execution of each of the at least one command
	Hara teaches on a condition (Fig. 5, (506) whether or not to access the specific database resource Col. 8 ln 10) that a user-defined function (user-defined function Col. 3 ln 45)  is not included (Fig. 5, (508) set DB resource access flag to “OFF” Col. 8 ln 18) in a request; (database query request Col. 4 ln39)  and on a condition (Fig. 5, (506) whether or not to access the specific database resource Col. 8 ln 10) that the user-defined function (user-defined function Col. 3 ln 45)  is included(Fig. 5, (507) set DB resource access flag to “ON” Col. 8 ln 16)  in the request, (database query request Col. 4 ln 39)  the plurality of servers (plurality of (BESs) backend servers Col. 9 ln 8) of the distributed database system (parallel database management system Co. 9 ln 7) executes the first task (matching processing of a plurality of tables, narrowing down is first conducted in each backend server “BES” Col. 9 ln 35 – 36) and the second task (and thereafter join processing is conducted in a server taking charge of the join processing “JS” Col. 9 ln 36 – 37) which are not defined (UDT name: TEXT Col. 6 ln 5 – 25) as noted does not include processing of narrowing results or join processing by the user-defined function, (user-defined function Col. 3 ln 45)  generates via the accelerator (program col. 4 ln 6) such as “accelerator” at least one command (p_text_extract2{ } module calling trigger: AS_FUNCTION, UDT function name: TEXT_EXTRACT2 DB resource access: NO Col. 6 ln 14 - 18) based on the user-defined function (UDT name: TEXT Col. 6 ln 5 – 25) and executes (Fig. 3, (302) executes the UDT function implementation module definition information registration Col. 7 ln 62 – 63) the at least one command (p_text_extract2{ } module calling trigger: AS_FUNCTION, UDT function name: TEXT_EXTRACT2 DB resource access: NO Col. 6 ln 14 – 18
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Hara wherein on a condition that a user-defined function is not included in a request, a condition that the user-defined function is included in the request, the plurality of servers of the distributed database system executes the first task and the second task which are not defined by the user-defined function, generates via the accelerator at least one command based on the user-defined function and executes the at least one command. By doing so the optimizer of the object-relational
database management system must conduct planning so as to necessarily invoke the UDT implementation module in a table storing BES (Back End Server) where there might be DB resource access. Hara Col. 2 ln 31 – 34 
	Nakano teaches summarizes, as the processing result, an execution of each of the at least one command (unit B has function to summarize the result of
work in its own unit and that from a lower unit (unit C), 15 and in the same way unit A summarizes the result of work in its own unit and that from a lower unit (B but
including C's participation) Col. 3 ln 14 - 18)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Nakano wherein summarizes, as the processing result, an execution of each of the at least one command. By doing so the user acquires total results 0q + 0b + 0c from unit A. Nakano Col. 3 ln 18 - 19
	Claim 13 corresponds to claim 1 and is rejected accordingly

Regarding claim 2 Fuchs in view of Hara teaches the information processing system (Fig. 10 multi-tenant environment [0023])  according to claim 1.
Fuchs as modified further teaches wherein the conversion (Fig. 9, (918) Hadoop categorical function library interface services [0148]) is performed based on specification information (application logic 920 can generate and submit, via the Hadoop categorical function library 918, a group ( or plurality) of Hadoop categorical function calls to the function call conversion service 935 including the four example Hadoop categorical function calls listed below in Table 1. According to an example implementation, function call conversion service 935 can then generate a corresponding
Pig Latin function call (or Pig request) for each of the four Hadoop categorical function calls, which are sent to Pig service 934, so that Hadoop cluster 930 can perform one or
more requested functions [0157]) of the accelerator of the server (Apache SparkTM [0033])
	Claim 14 corresponds to claim 2 and is rejected accordingly.

Regarding claim 3 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])  according to claim 2
Fuchs as modified further teaches wherein the conversion unit (MapReduce engine [0143]) included in the application server (Fig. 9, (914) application server [0136]) converts a first query (Fig. 3, (310) myFile1 with string"Abbv\tl tBertram\t2\tCharles\t3\tAbbv\t4\nAbbv\t5\tBertram \t6\tCarv\t7\tCharles\t8" [0074])  which is the query generated by the application server (Fig. 9, (914) application server [0136]) into a second query (Fig. 3, (315) StringParse (‘\n’) ["Abby\t 1 \tBe1iram\t2\tCharles\t3\tAbby\t4", "Abby\t5\tBertram \t6\tCary\t 7\tCharles\t8"] [0075]) see also  (Pig Latin abstracts the details of the MapReduce requests into a higher level language, [0146]) which is divided into the first task executed by the accelerator (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  and the second task executed by the software, (Application logic 920 then issues a read request to the core services to perform a table lookup in the in-memory database system 912 to obtain a user_ID ( or user identification number) associated with the user's name (first name, last name) received in the HTTP request. The core services submit a SQL request to the in-memory database system 912 to obtain the user_ID corresponding to the user's first name and last name. The user_ID is then returned by the in-memory database system 912 to the application logic 920 via the core services. [0155]) see also Fig. 1 Shuffle () procedure (112) as second task [0046]   and a master node server (Fig. 9, (932) master node [0142]) of the distributed database system (Fig. 9, (930) Hadoop Cluster with distributed storage of data [0141]) receives the second query, (MapReduce jobs from applications, [0143]) divides the second query into the tasks, (Fig. 9, (938) map reduce engine within the master node (932) (can include a job tracker (not shown) for receiving MapReduce jobs from applications, and dividing a job into a number of tasks (or sub-jobs). [0143]) and allocates each task (The MapReduce engine 938 can then distribute the tasks among or to each of the worker nodes, e.g., worker node 1, worker node 2 (not shown), ... worker node N. Each worker node can then perform the requested task or sub-job, and can store the task results in its respective HDFS. [0143])) to the plurality of servers (Fig. 10, plurality of application servers 10401 – 1040N [0159])

Regarding claim 4 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 2.
Fuchs as modified further disclose wherein the accelerator (Apache SparkTM [0033]) includes a Field Programmable Gate Array (FPGA) (field-programmable gate array (FPGA) [0160]) capable of executing a task (MapReduce tasks [0038]) defined by a prescribed format user-defined function, (The MapReduce library of the user program can perform the split 108. The form of the resulting split can be specific to the location and form of the input data. MapReduce also allows the use of custom readers to split a collection of inputs 106 into splits based on the specific format of the input 106 files [0048]) and the query is defined by the prescribed format (with Hive service 936, structured data in HDFS can be modeled as relational tables and Hive
service 936 can perform structured query language (SQL)like operations on them with multiple chained MapReduce jobs. Hive service 936 can receive requests, which can be
known as Hive queries or a Hive Query Language (Hive QL) requests, [0147]) in which the first task is defined by the user-defined function (a call to one of the categorical functions in the Hadoop categorical function library 918. [0149]) and the second task can be recognized by the software (to issue or send processing requests ( or resource requests) to either the in-memory database system 912 ( e.g., by sending a
processing request or function call to one of the core services) a [0149])

Regarding claim 5 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 4.
Fuchs as modified further teaches  wherein the prescribed format recognizable by the software is a format using Structured Query Language (SQL) (in response to a processing request, core service 1 can perform structured query language (SQL) processing or issue a SQL request, e.g., to perform a read from or write to in-memory
database system 912. [0139])

Regarding claim 7 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 1.
Fuchs as modified further teaches wherein the second task is a task (Application logic 920 then issues a read request to the core services to perform a table lookup in the in-memory database system 912 to obtain a user_ID ( or user identification number) associated with the user's name (first name, last name) received in the HTTP request. The core services submit a SQL request to the in-memory database system 912 to obtain the user_ID corresponding to the user's first name and last name. The user_ID is then returned by the in-memory database system 912 to the application logic 920 via the core services. [0155]) see also Fig. 1 Shuffle () procedure (112) as second task [0046]    in which the software performs a plurality of processing (Invocations to such applications may be coded using PL/SQL 1034 that provides a programming language style interface extension to API 1032 [0162]) while storing data in a main storage during each processing, (storing the free monoid over strings in a linked list of at least key-value pairs. [0180]) and the first task (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  includes a task in which the accelerator performs pipeline parallel processing (the MapReduce pipeline can be addressed using an instantiation of category theory based on the Scala programming language … when using Spark, the java.io.serializable set allows for marshaling and un-marshaling as needed for remote objects, which allows the objects to be distributed to multiple parallel processors [0059])
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matthew Fuchs (United States Patent Publication Number 20170046420) hereinafter Fuchs, in view of Hara et al., (United States Patent Number 6789074) hereinafter Hara,  in view of Nakano et al., (United States Patent Number 4918596) hereinafter Nakano and in further view of McCanne et al., (United States Patent Publication Number 20120197965) hereinafter McCanne.
Regarding claim 6 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 3.
Fuchs as modified does not fully disclose wherein the application server includes an accelerator information acquisition unit that acquires the hardware specification information of the accelerator mounted on the server from each of the servers.
McCanne teaches wherein the application server includes an accelerator information acquisition unit that acquires the hardware specification information of the accelerator mounted on the server from each of the servers (Fig. 5, a block diagram of the system of FIG. 1, showing a client-side transaction accelerator ("CTA'') and a
server-side transaction accelerator ("STA") in greater detail and, for space considerations, showing less detail of the overall system. [0082]) (When a server receives a request, it formulates a response to the request, and sends it towards the client via the server-side transaction accelerators (STA) to which it is coupled. In a basic implementation, each client is coupled to one client-side transaction accelerators (CTA) and each server is coupled to one STA, but in more complex implementations, a server might be coupled to more than one STA and use some optimization logic to determine which STA to use at which time. A client might be coupled to more than one CTA and use some optimization logic to determine which CTA to use at which time. [0158])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs in view of Hara and Nakano to incorporate the teachings of McCanne wherein the application server includes an accelerator information acquisition unit that acquires the hardware specification information of the accelerator mounted on the server from each of the servers. By doing so, benefits such as "priming the pump" with data, so that the receiving ends have segment data that can be used later in reconstructing transmitted data that references those segments. McCanne [0159]

Claims 8 – 12 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Matthew Fuchs (United States Patent Publication Number 20170046420) hereinafter Fuchs, in view of Hara et al., (United States Patent Number 6789074) hereinafter Hara, in view of Nakano et al., (United States Patent Number 4918596) hereinafter Nakano and in further  view of Levy et al., (United States Patent Publication Number 20030158842) hereinafter Levy.
Regarding claim 8 Fuchs in view of Hara and Nakano teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 7.
Fuchs as modified does not fully disclose wherein a first query plan suitable for execution by the software is created based on the query and the first query plan is converted into a second query plan suitable for execution by the accelerator.
Levy teaches wherein a first query plan suitable for execution by the software is created based on the query (upon receiving (350) a query from splitter 112, accelerator 110, e.g., dispatcher 206 thereof, optionally finds (352) a previously compiled plan of the query in plan depository 202. The previously compiled plan was optionally prepared under instructions of resource governor 212, [0127]) and the first query plan (previously compiled query plan [0127]) is converted into a second query plan suitable for execution by the accelerator (The plan is passed to dispatcher 206, which optionally prepares (354) an executable code segment of the plan (referred to herein also as a colored plan or operational plan), [0127])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs in view of Hara and Nakano to incorporate the teachings of McCanne wherein a first query plan suitable for execution by the software is created based on the query and the first query plan is converted into a second query plan suitable for execution by the accelerator.	By doing so execution of the plan is colored by dispatcher 206 which converts the plan into an executable form. Levy [0127].

Regarding claim 9 Fuchs in view of Hara, Nakao and in further view of  Levy teaches  the information processing system (Fig. 10 multi-tenant environment [0023])    according to claim 8.
Fuchs as modified does not fully disclose  wherein at least one server among the servers: changes the query plan to allocate the first task and the second task included in the query to another server, and receives and summarizes a processing result from other server, and transmits the processing result to the application server.
Levy teaches wherein at least one server among the servers: changes the query plan to allocate the first task and the second task included in the query to another server, (The colored plan is then passed to one or more of execution machines 204 for execution (358). In some embodiments of the invention, if the colored plan includes
unrelated portions to be performed by different EMs 204, copies of the plan are passed to a plurality of the EMs 204 in parallel. Optionally, the colored plan includes instructions to each of the EMs 204 which portions of the plan it is to execute and where the different copies of the plan are to be combined. [0128]) and receives and summarizes a processing result from other server, (Each execution machine 204 that completes execution of its portion of the colored plan, optionally passes its
intermediate and final results and the colored plan to a different execution machine 204 according to flow statements within the colored plan [0129]) and transmits the processing result to the application server (Alternatively, the final results
are passed to output interface 222 which accumulates the results from the EMs 204 until all the results are received. Alternatively or additionally, in some cases, the execution machine 204 receiving a colored plan, retrieves the data it requires from the memory units 210 of one or more other execution machines 204. The last execution machine 204 in the colored plan optionally provides (360) the final results to
output interface 222, which optionally provides the results to application server 106. [0129])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs in view of Hara and Nakano to incorporate the teachings of Levy wherein at least one server among the servers: changes the query plan to allocate the first task and the second task included in the query to other server, and receives and summarizes a processing result from other server, and transmits the processing result to the application server. By doing so some unfamiliar queries are provided to accelerator 110 for execution. Levy [0130]

Regarding claim 10 Fuchs in view of Hara and Nakano and in further view of Levy teaches the information processing system (Fig. 10 multi-tenant environment [0023])  according to claim 9.
Fuchs as modified further discloses wherein the first task (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  and the second task to be converted, (Application logic 920 then issues a read request to the core services to perform a table lookup in the in-memory database system 912 to obtain a user_ID ( or user identification number) associated with the user's name (first name, last name) received in the HTTP request. The core services submit a SQL request to the in-memory database system 912 to obtain the user_ID corresponding to the user's first name and last name. The user_ID is then returned by the in-memory database system 912 to the application logic 920 via the core services. [0155]) see also Fig. 1 Shuffle () procedure (112) as second task [0046]    include scan processing, (MapReduce process of Figs. 1 & 2) (Fig. 1, (108) split [0046]) see also Fig. 2 (108) split process made up of StringParse and PairMaker [0061]) filter processing, (MapReduce process of Figs. 1 & 2) (Fig. 1, (110) Map procedure of filtering, transformation, key generation, [0046]) (Fig. 2, (110) FreeMonoid.injet, freeMonoidReduce, PairABtoAFMB, FreeMoinoid.inject [0062])  and aggregate processing, and (MapReduce process of Figs. 1 & 2) (Fig. 1, (114) Reduce procedure such as summary operation ( such as counting the number
of students in each queue, yielding name frequencies [0050]) (Fig. 2, (114) ReducePairs [0066])  and the scan processing, (MapReduce process of Figs. 1 & 2) (Fig. 1, (108) split [0046]) see also Fig. 2 (108) split process made up of StringParse and PairMaker [0061])  the filter processing, (MapReduce process of Figs. 1 & 2) (Fig. 1, (110) Map procedure of filtering, transformation, key generation, [0046]) (Fig. 2, (110) FreeMonoid.injet, freeMonoidReduce, PairABtoAFMB, FreeMoinoid.inject [0062])
 and the aggregate processing (MapReduce process of Figs. 1 & 2) (Fig. 1, (114) Reduce procedure such as summary operation ( such as counting the number
of students in each queue, yielding name frequencies [0050]) (Fig. 2, (114) ReducePairs [0066])  undergo pipeline parallel processing (Figs. 1 MapReduce pipeline [0014])  & Fig. 2 implementation of a MapReduce Pipeline [0015]) in the first task (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  

Regarding claim 11 Fuchs in view of Hara, Nakano and in further view of  Levy teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 10.
Fuchs as modified further teaches  wherein the query plan conversion processing of the filter processing (a query plan can be formulated with svn filtering using snapshot bitmap vectors. [0065]) is converted into a filter conditional expression (logical dataflow: rl =FILTER part BY (p_size between 1 and 5) r2=FILTER rl BY (p_brand='Brand#l2') [0149]) capable of undergoing parallel processing (This operation lends itself naturally to a sequence of pipelined-parallel processes and is thus dataflow friendly, which makes it a good candidate for QPM processing support. [0164])  in the order of a comparison operation, (WHERE l_partkey = p_partkey AND
p_size between 1 and 5 AND p_brand = 'Brand#12' [0148])  a logical sum, (r5=FOREACH r4 GENERATE p_container, SUM(1_extendedprice*(1-1_discount)) [0149]) and a logical product (r3=JOIN lineitem BY l_partkey, r2 by p_partkey r4=GROUP r3 BY p_container [0149])

Regarding claim 12 Fuchs in view of Hara, Nakano and in further view of Levy teaches the information processing system (Fig. 10 multi-tenant environment [0023])   according to claim 10.
Fuchs as modified further teaches wherein each of the plurality of servers (Fig. 10, plurality of application servers 10401 – 1040N [0159]) includes: a distributed file system (Hadoop Distributed File System (HDFS) [0142]) including a plurality of servers; (Fig. 10, plurality of application servers 10401 – 1040N [0159]) a file system including a single server; (Each worker node can also include a Hadoop distributed file system (HDFS) to store data, [0142]) and a drive that configures (file storage subsystem 836 can provide persistent storage for program and data files, and can include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, or removable media cartridges. [0129])  the distributed file system and the file system, (a Hadoop distributed file system (HDFS) [0142]) in the query plan conversion processing of the scan processing: (MapReduce process of Figs. 1 & 2) (Fig. 1, (108) split [0046]) see also Fig. 2 (108) split process made up of StringParse and PairMaker [0061]) a distributed file system path included in the task is converted into a file system path, (during infix operations as seen in line 17 def (obj : Path[_,A]) = Path(this, obj) [0071]) the file system path is converted into an address in the drive, (Fig. 3, (310) myFile 1 showing directory path in the HDFS directory [0074]) and the address in the drive is set to the first task (Fig. 1, (106) myFile1 serves as input into the first task in step (108) that splits the file [0046])

Regarding claim 15 Fuchs in view of Hara  and Nakano teaches the information processing method (Fig. 10 multi-tenant environment [0023])   according to claim 13.
Fuchs as modified further teaches  wherein the second task(Application logic 920 then issues a read request to the core services to perform a table lookup in the in-memory database system 912 to obtain a user_ID ( or user identification number) associated with the user's name (first name, last name) received in the HTTP request. The core services submit a SQL request to the in-memory database system 912 to obtain the user_ID corresponding to the user's first name and last name. The user_ID is then returned by the in-memory database system 912 to the application logic 920 via the core services. [0155]) see also Fig. 1 Shuffle () procedure (112) as second task [0046]    is a task in which the software performs a plurality of processing (Invocations to such applications may be coded using PL/SQL 1034 that provides a programming
language style interface extension to API 1032 [0162]) while storing data in a main storage during each processing, (storing the free monoid over strings in a linked list
of at least key-value pairs. [0180]) and the first task (one or more requests for Hadoop processing can be sent by application logic 920 to one or more of the Hadoop interface services 933 in order for the application logic 920 to obtain from the Hadoop cluster 930 a list of product IDs for top 10 recommended products for the user associated with the received user_ID. [0156]) see also Fig.1 Map() procedure (110) as first task [0046]  includes a task in which the accelerator performs pipeline parallel processing, (the MapReduce pipeline can be addressed using an instantiation of category theory based on the Scala programming language… when using Spark, the java.io.serializable set allows for marshaling and un-marshaling as needed for remote objects, which allows the objects to be distributed to multiple parallel processors. [0059])  
Fuchs as modified does not fully disclose and a first query plan suitable for execution by the software is created based on the query and the first query plan is converted into a second query plan suitable for execution by the accelerator.
	Levy teaches and a first query plan suitable for execution by the software is created based on the query (upon receiving (350) a query from splitter 112,
accelerator 110, e.g., dispatcher 206 thereof, optionally finds (352) a previously compiled plan of the query in plan depository 202. The previously compiled plan was optionally prepared under instructions of resource governor 212, [0127]) and the first query plan (previously compiled query plan [0127]) is converted into a second query plan suitable for execution by the accelerator (The plan is passed to dispatcher 206, which optionally prepares (354) an executable code segment of the plan (referred to herein also as a colored plan or operational plan), [0127])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Levy wherein a first query plan suitable for execution by the software is created based on the query and the first query plan is converted into a second query plan suitable for execution by the accelerator. By doing so execution of the plan is colored by dispatcher 206 which converts the plan into an executable form. Levy [0127].

Conclusion

6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166